Citation Nr: 0921858	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine (lower back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1970 and from August 1972 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in December 2007.  
After completing the requested development, the AMC 
readjudicated the claim, as reflected by a July 2008 rating 
decision and an October 2008 supplemental statement of the 
case.  As one of the issues addressed in the prior Board 
decision, entitlement to service connection for 
gastroesophageal reflux disease, was granted by the July 2008 
rating decision, the benefit sought was granted, and 
therefore the claim is no longer before the Board.  However, 
the Veteran's increased lower back disability claim remains 
denied, and therefore that claim has been returned to the 
Board for further review.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability has been productive 
of moderate limitation of motion through out the appeal 
period.

2. The Veteran's lumbar spine disability is not shown to be 
productive of severe limitation of motion.

3. The Veteran's lumbar spine disability is not shown to be 
productive of incapacitating episodes lasting at least 4 
weeks but less than 6 weeks. 

4. The Veteran's lumbar spine disability has not resulted in 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

5.  The medical evidence from October 16, 2002 to July 8, 
2004 demonstrates mild radiculopathy of the Veteran's left 
leg.

6.  The medical evidence from October 16, 2002 to July 8, 
2004 and from January 31, 2005 to March 26, 2008 demonstrates 
mild radiculopathy of the Veteran's right leg.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the orthopedic manifestations of degenerative 
disc disease of the lumbar spine (lower back disability) have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A & 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5243 
(2008); 38 C.F.R. § 4.71a Diagnostic Codes 5292, 5293 (2003).

2.  The criteria for an additional 10 percent rating for 
radiculopathy of the left leg is met from October 16, 2002 to 
July 8, 2004.   38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for an additional 10 percent rating for 
radiculopathy of the right leg is met from October 16, 2002 
to July 8, 2004 and from January 31, 2005 to March 26, 2008.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in a letter dated in 
October 2002, which informed the Veteran that he must show 
that his service-connected disability had worsened in order 
to receive an increased disability rating.  The April 2005 
statement of the case explained in detail the criteria for an 
increased rating under the spinal disability rating criteria 
in effect both before and after September 2003 per Vazquez-
Flores v. Peake, 22 Vet. App 37 (2008), and the Veteran's 
claim was subsequently readjudicated as reflected by a July 
2008 rating decision and an October 2008 supplemental 
statement of the case.  Additionally, at his VA examinations 
the Veteran discussed his symptomatology, such as radiating 
leg pain, and the functional limitation his disability caused 
in his daily life.  Likewise, the Veteran has been 
represented by a Service Organization throughout the claims 
process.  Under these circumstances, it is apparent that a 
reasonable person, such as the Veteran, would know what was 
necessary to substantiate his claim, such that the notice 
errors in this case are harmless.  

With respect to the duty to assist, VA and private treatment 
records have been obtained, and in his submitted statements, 
the Veteran has not identified any records not obtained.  The 
Veteran was also provided with three VA examinations during 
the development of the instant claim, and he was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  Accordingly, VA's assistance obligations are 
satisfied.  

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of a veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected degenerative disc disease is 
currently rated 20 percent disabling.  At the time he filed 
his claim in October 2002, his disability was evaluated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  That 
code has since been renumbered to 5243.  

These codes provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.

For purposes of evaluations under these codes, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).

Impairment of the sciatic nerve is addressed under Diagnostic 
Code 8520.  Under this code, in effect throughout the appeal 
period, complete paralysis, where the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost is assigned an 
80 percent rating. Incomplete paralysis that is mild is 
assigned a 10 percent rating. Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe incomplete 
paralysis is assigned a 40 percent rating, and severe, 
incomplete paralysis of the sciatic nerve, with marked muscle 
atrophy is assigned a 60 percent evaluation. 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008).

Orthopedic considerations of the Veteran's disability are 
contemplated under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine which was in effect prior to 
September 26, 2003.  This provided for a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation when 
limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 38 
C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243. 38 C.F.R. § 4.71a (2006).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  (As 
indicated above, at that time, VA reiterated the September 
2002 changes to Diagnostic Code 5293 for intervertebral disc 
syndrome, although re-numbered as Diagnostic Code 5243. 

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2008).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
criteria for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003); see also 
38 C.F.R. § 4.124a Diagnostic Code 8520, outlined above.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2008).  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id.

In evaluating the Veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2008); see DeLuca v. Brown, 
8 Vet. App. 202 (1995). Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2008).

At the outset of our analysis, the Board notes that 
throughout the rating period on appeal, the Veteran has had a 
schedular 20 percent disability evaluation for his lower back 
disability.  On October 31, 2006, the Veteran underwent 
lumbar spinal surgery, and thereafter was awarded a temporary 
total disability rating for convalescence effective from 
October 31, 2006 until February 29, 2007, after which the 
schedular 20 percent evaluation was resumed.  Accordingly, 
when reviewing the medical evidence applicable to the instant 
increased rating claim, the Board will not consider this 
convalescent period.

An October 2001 VA treatment record reflects the Veteran's 
report of chronic back pain radiating to his right lower 
extremity, and an assessment of chronic back pain and 
degenerative disc disease was noted.  A physical therapy 
treatment record from that same month notes that the 
Veteran's range of motion and strength were within normal 
limits, his sensation was intact, and he had good range of 
motion on straight leg raises.  The record also reflects that 
the Veteran was instructed regarding various exercises to 
help alleviate his lower back pain.  An April 2002 VA 
treatment record reflects the Veteran's report of increased 
back pain radiating to his left lower extremity, an 
assessment of lower back syndrome with chronic pain was 
noted, and the Veteran was prescribed medication for pain 
management.  An October 2002 VA treatment record reflects 
that the Veteran had positive straight leg testing and was 
diagnosed with chronic back pain and sciatica, for which the 
Veteran was prescribed medication.

The Veteran underwent an examination, including of his lumbar 
spine, for VA purposes in December 2002.  During the 
examination, the Veteran reported lower back pain radiating 
to his left leg, that he had been prescribed bed rest on 
several occasions, and that he had lost several days of work 
due to his disability.  On examination, the Veteran's lumbar 
spine revealed some evidence of radiation of pain on 
movement, and straight leg tests were positive bilaterally.  
The Veteran's active lumbar spine range of motion was flexion 
to 60 degrees, with pain occurring at 60 degrees; extension 
to 30 degrees, with pain occurring at 30 degrees; right and 
left lateral flexion to 30 degrees; and right and left 
rotation to 20 degrees.  Additionally, lower extremity motor 
function, sensation to light touch, and sensation to pinprick 
were normal.

A July 2004 VA treatment record reflects the Veteran's 
reports of increased lower back pain, which travels down his 
legs.  A treatment record from the following day reflects 
that the Veteran had no palpable tenderness over the spine 
and straight leg raises were negative, and the treating 
physician prescribed medication.

The Veteran underwent a VA spinal examination in January 
2005, during which he reported that his lower back pain 
caused him to sometimes miss work one to two days per month 
during the year prior to the examination; however, he 
reported no incapacitating episodes in the last year.  He 
reported back pain radiating to his right leg, increased pain 
and decreased range of motion on repetitive use, and daily 
lower back pain flare-ups of one to two hours alleviated by 
rest.  On examination, the Veteran's range of motion was 
forward flexion from 0 to 45 degrees, extension from 0 to 20 
degrees, right and left lateral flexion from 0 to 25 degrees, 
and right and left rotation from 0 to 25 degrees.  The 
examiner opined that on repetitive use the Veteran did have a 
25 percent decrease in range of motion, increased fatigue, 
and pain, but no incoordination.  The Veteran's sensory and 
motor examinations of the bilateral lower extremities were 
intact, but the Veteran had a positive right straight leg 
raising test with pain shooting to his lower right extremity.  
The examiner noted a diagnosis of severe degenerative disc 
disease with disc bulging at the "severe" degenerative disc 
level with neural encroachment.

A May 2005 private treatment record reflects that the 
Veteran's thoracolumbar flexion was limited to 45 degrees, 
with 15 degrees of extension and bilateral side bending.  
The Veteran also had positive right straight leg raising and 
right lower extremity pain, and an impression of right 
lumbar radiculopathy and severe lumbar degenerative disc 
disease was noted.  A June 2005 private treatment record 
reflects that the Veteran received epidural steroid 
injections.  An August 2005 record reflects that the Veteran 
had full range of lumbar motion in all planes tested, and 
the Veteran's right lumbar radiculopathy was noted to have 
improved after his steroid injections.  A February 2006 
private treatment record notes the Veteran's lumbar spinal 
gross range of motion was within normal limits, and as 
referenced supra, the Veteran underwent lumbar spinal 
surgery in October 2006.

The Veteran underwent another VA spinal examination in March 
2008, during which he reported his spinal fusion surgery in 
October 2006, as well as a right hip replacement in March 
2007 which alleviated his right leg pain. The Veteran 
reported being able to carry out his sedentary occupation 
reasonably well and could improve his symptoms while at work 
by getting up from his desk and taking medication.  The 
Veteran had flexion from 0 to 45 degrees, extension from 0 
to 25 degrees, bilateral lateral rotation from 0 to 30 
degrees, with pain that did not increase upon repetition.  
The Veteran had no additional limitation of motion on 
repetition due to pain, and there was no fatigue, weakness, 
incoordination, or lack of endurance.  The examiner 
diagnosed the Veteran with lumbar spine degenerative disc 
disease with L5-S1 posterior fusion.

Submitted statements from the Veteran and his wife report the 
severity of the Veteran's chronic back disability, including 
its effect of his disability on the Veteran's daily life.

Considering all applicable rating criteria, the Board finds 
that the preponderance of the evidence fails to reflect that 
the Veteran has had severe limitation of motion during any 
time during the applicable rating period, as the Veteran's 
forward flexion has consistently been noted to be 45 degrees 
or greater.   See 38 C.F.R. § 4.71a DC 5292 (2003) (assigning 
a 40 percent disability rating for severe limitation of 
motion).  The Veteran's forward flexion also fails to qualify 
him for an increased disability rating under the current 
rating criteria, which requires limitation of thoracolumbar 
spinal flexion to 30 degrees or favorable ankylosis of the 
entire thoracolumbar spine for a 40 percent disability 
rating.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).  

Moreover, while the Veteran reported that he had been 
prescribed bed rest on several occasions at his December 2002 
examination for VA purposes, the medical evidence of record 
fails to reflect that the Veteran had any documented 
incapacitating episodes, i.e. physician-prescribed bed rest.  
Rather, several of the Veteran's treatment records reflect 
his instruction regarding exercises to improve his back pain.  
See 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003) (requiring 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
to warrant a 40 percent rating).  

However, the Board does find sufficient evidence of a chronic 
neurologic manifestation, namely radiculopathy of the 
bilateral lower extremities, to warrant  staged separate 
compensable ratings.  The Veteran had positive bilateral 
straight leg raise testing in October 16, 2002, as reflected 
by VA treatment record, and he was diagnosed with sciatica at 
that time.  The Veteran again demonstrated bilateral positive 
straight leg raise testing at his December 2002 examination 
for VA purposes.  The Veteran had negative straight leg raise 
testing as reflected in a July 8, 2004 VA treatment record; 
however, he had positive right straight leg raise testing at 
his January 31, 2005 VA examination, as well as in May and 
August 2005 private treatment records, which included related 
diagnoses of right lumbar radiculopathy.  However, at his 
March 26, 2008 VA examination, the Veteran reported that his 
radiating right leg pain was resolved at that time, and the 
examiner's assessment of the Veteran's spinal condition did 
not include a diagnosis of any neurological impairment.  

While the Veteran has variously reported radiating left or 
right leg pain throughout the rating period on appeal, the 
objective medical evidence of record demonstrates bilateral 
positive straight leg raise testing in October and December 
2002, negative straight leg raise testing in July 2004, and 
only positive right straight leg raise testing in January 
2005 until March 2008, at which time he reported all 
radiating leg pain had resolved.  Accordingly, the Board 
finds that this evidence demonstrates radiculopathy of the 
bilateral lower extremities from October 16, 2002 to July 8, 
2004, and radiculopathy of the right lower extremity from 
January 31, 2005 to March 16, 2008.

The Board finds that the evidence fails to demonstrate that 
the Veteran's radiculopathy of either extremity is more than 
mild.  The Veteran's straight leg raises were negative in 
July 2004, and the Veteran's sensation and strength have 
consistently been noted to be normal, with no evidence of 
muscle atrophy.  Therefore, according to Diagnostic Code 
8520, which awards a 10 percent disability rating for mild 
incomplete paralysis of the sciatic nerve, the Board finds 
that the Veteran is entitled to a 10 percent disability for 
radiculopathy of the left lower extremity from October 16, 
2002 to July 8, 2004, and a 10 percent disability rating for 
radiculopathy of the right lower extremity from October 16, 
2002 to July 8, 2004 and from January 31, 2005 to March 26, 
2008.  See 38 C.F.R. § 4.71a Diagnostic Code 8520 (2008).

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).   While the 
January 2005 VA examiner opined that the Veteran had a 25 
percent decrease in range of motion, fatigue, and pain on 
repetitive use, the examiner noted no incoordination on 
repetitive use.  Further repetitive use testing conducted at 
the Veteran's March 2008 VA examination revealed that there 
was no increase of pain on repetition and there was no 
additional limitation of motion due to pain, fatigue, 
weakness, incoordination, or lack of endurance.  Due to the 
relatively mild assessment of the estimated decreased range 
of motion on repetitive use (25 percent) in January 2005 and 
the lack of any evidence of functional loss in March 2008, 
the Board finds that the evidence of record does not warrant 
a higher disability rating based on functional loss, and the 
Veteran's current disability rating adequately reflects his 
functional impairment.

The Board further finds that there is no showing that the 
severity of the Veteran's lower back disability reflects so 
exceptional or so unusual a disability picture as to warrant 
referral for consideration of a higher rating on an 
extraschedular basis.  The record reflects that the Veteran 
is currently employed in a sedentary vocation.  At his 
December 2002 examination for VA purposes, he reported 
several days of missed work in the past year, and at his 
January 2005 VA examination he reported missing one to two 
days of work per month in the prior year; however, at his 
more recent March 2008 VA examination, the Veteran reported 
that he could carry out his occupational tasks reasonably 
well and was able to go to work and carry out his daily 
activities with minimal impairment.  Additionally, the 
medical evidence of record reflects only one hospitalization 
for his back disability, his October 2006 spinal surgery.  
Thus, the Board concludes that the Veteran's lower back 
disability has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Finally, the Board acknowledges its consideration of the lay 
statements submitted by both the Veteran and his wife when 
promulgating this decision.  Specifically, the Board 
considered the Veteran's and his wife's reports that the 
Veteran had been experiencing back pain radiating to his legs 
when awarding separated compensable ratings for the 
neurologic manifestations of his service-connected lower back 
disability.  Additionally, the Board also considered the 
Veteran's and his wife's reports regarding the severity of 
his lower back pain and its effect on his daily life when 
evaluating the Veteran's disability rating for the orthopedic 
manifestations of his lower back disability.  As discussed 
supra, the Board acknowledges these reports but finds that 
the objective evidence of the severity of the Veteran's back 
disability and his related functional impairment is 
appropriately reflected by his current disability rating.

In sum, after considering all of the evidence of record, the 
Board finds that the Veteran's lower back disability picture 
throughout the rating period on appeal is appropriately 
represented by a 20 percent evaluation for the orthopedic 
manifestations of his disability and separate 10 percent 
evaluations for radiculopathy for each of his bilateral lower 
extremities, for the time periods indicated.  








	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent for the orthopedic 
manifestations of a lumbar spine disability is denied.

A separate 10 percent rating for radiculopathy of the left 
leg effective from October 16, 2002 to July 8, 2004 is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

A separate 10 percent rating for radiculopathy of the right 
leg effective from October 16, 2002 to July 8, 2004 and from 
January 31, 2005 to March 26, 2008 is granted subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


